PER CURIAM:
Kareemah Yasmina Bell appeals the district court’s order denying relief on her consolidated actions alleging employment discrimination claims under Title VII against Sun Glass Hut International and claims under 42 U.S.C. § 1983 (2000) against Arlington County Police Department. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Bell v. Sun Glass Hut Int’l, Nos. 1:07-cv-00223-GBL; 1:07-cv-00224-GBL (E.D. Va. Mar. 14, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.